FILED
                           NOT FOR PUBLICATION                              JUN 14 2010

                                                                       MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



NELSON WILKINS ALLEN,                            No. 08-35386

              Petitioner - Appellant,            D.C. No. 2:07-cv-00639-RJB

  v.
                                                 MEMORANDUM *
KENNETH QUINN,

              Respondent - Appellee.



                   Appeal from the United States District Court
                      for the Western District of Washington
                  Robert J. Bryan, Senior District Judge, Presiding

                             Submitted June 10, 2010 **
                                Seattle, Washington

Before: CANBY, CALLAHAN and IKUTA, Circuit Judges.

       Without determining whether this claim is procedurally barred from federal

habeas relief, we deny the claim on the merits. See 28 U.S.C. § 2254(b)(2). Under

AEDPA, we review the last reasoned decision by a state court, which in this case


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
was the Washington Court of Appeals’s decision on direct appeal. See Robinson v.

Ignacio, 360 F.3d 1044, 1055 (9th Cir. 2004).

      The Washington Court of Appeals’s decision that Allen’s plea was voluntary

was not contrary to or an unreasonable application of federal law as determined by

the Supreme Court. See 28 U.S.C. § 2254(d)(1). Under Supreme Court precedent,

a plea is voluntary so long as it is entered by one fully aware of the direct

consequences, and not induced by threats, misrepresentation, or improper

promises. Brady v. United States, 397 U.S. 742, 755 (1970); see Hill v. Lockhart,

474 U.S. 52, 56 (1985). Allen claims that his plea did not meet this standard

because he was given an unreasonably short amount of time (a few hours) in which

to consider the plea offer, his comments during his colloquy demonstrated that he

felt under pressure, and his comments made after acceptance of the plea indicated

that he regretted his choice. But no Supreme Court case holds that court-imposed

time constraints render a plea involuntary per se, and under the circumstances of

this case, the Washington Court of Appeals’s determination that Allen’s plea was

voluntary notwithstanding the time constraints was not an unreasonable application

of Supreme Court precedent. See 28 U.S.C. § 2254(d)(1). Moreover, the

Washington Court of Appeals’s determination that Allen’s colloquy amply

demonstrated his understanding of the direct consequences of the plea and that he

entered into the plea without improper threats or misrepresentations was not an
unreasonable application of Supreme Court precedent. See id. Accordingly,

Allen’s petition for habeas relief is denied.

      DENIED.